—Judgment, Supreme Court, New York County (Renee White, J.), rendered January 10, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of AV2 to 9 years, unanimously affirmed.
After a full hearing (People v Martinez, 82 NY2d 436), the court properly excluded all spectators, including defendant’s husband, during the undercover officer’s testimony, upon its finding, based on the evidence, that the husband posed no less of a risk than anyone else (compare, People v Santos, 154 AD2d 284, 285-286, lv denied 75 NY2d 817, with People v Kin Kan, 78 NY2d 54, 58-59).
Defendant has not demonstrated that this is a "rare case” in which the mandatory sentencing statute is unconstitutional as applied (People v Broadie, 37 NY2d 100, 119, cert denied 423 US 950; People v Thompson, 83 NY2d 477). Concur— Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.